

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 

Exhibit 10.1
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT, dated as of July 26, 2014, (the “Agreement”), is by
and between Acxiom Corporation, a Delaware corporation (the “Company”) and Scott
E. Howe (the “Executive”).
 
WHEREAS, the Company desires to continue the employment of the Executive as
Chief Executive Officer and President of the Company and the Executive desires
to continue to hold such positions under the terms and conditions of this
Agreement; and
 
WHEREAS, the parties desire to enter into this Agreement setting forth the terms
and conditions of the employment relationship between the Executive and the
Company.
 
NOW, THEREFORE, intending to be legally bound hereby, the parties agree as
follows:
 
1.           Employment.  The Company hereby continues to employ the Executive
and the Executive hereby continues to accept employment with the Company upon
the terms and subject to the conditions set forth herein.
 
2.           Term.
 
(a)            Subject to termination pursuant to Section 9, the term of the
employment by the Company of the Executive pursuant to this Agreement (as the
same may be extended, the “Term”) will commence on July 26, 2014 (the “Effective
Date”) and terminate on July 25, 2017.
 
(b)            Commencing on July 26, 2017 and on each subsequent anniversary
thereof, the Term will be automatically extended for a period of one
(1) additional year following the expiration of the applicable Term unless the
Company or the Executive elect not to extend the Term by notifying the other
party of such non-renewal in writing not later than one hundred and eighty (180)
days before any such date (the “Notice of Non-Renewal”).
 
3.           Position.  During the Term, the Executive will serve as Chief
Executive Officer and President of the Company, performing duties commensurate
with such positions, and will perform such additional duties as the Board of
Directors of the Company (the “Board”) will determine.  The Executive will
report directly to the Board.  The Executive agrees to serve, without any
additional compensation, as a director of the Company and as a member of the
board of directors and/or as an officer of any subsidiary of the Company.  If
the Executive’s employment is terminated for any reason, whether such
termination is voluntary or involuntary, the Executive will resign as a director
of the Company (and as a director and/or officer of any of its subsidiaries),
such resignation to be effective no later than the date of termination of the
Executive’s employment with the Company.
 
4.           Duties.  During the Term, the Executive will devote his full time
and attention during normal business hours to the business and affairs of the
Company and its subsidiaries (the “Business”); provided, however, that the
Executive will be permitted to devote reasonable periods of time to charitable
and community activities, so long as such activities do not interfere with the
performance of the Executive’s responsibilities under this Agreement.  In
addition, following notice and with the consent of the Board (not to be
unreasonably withheld), Executive shall be permitted to serve on the Boards of
Directors (or similar governing bodies) of up to three other for-profit
entities, only one of which may have publicly traded securities, provided such
services do not materially interfere with Executive’s ability to serve as Chief
Executive Officer of the Company.  The Company acknowledges and agrees that the
Company’s Board of Directors has consented in accordance with this Section 4 to
Executive’s service on the Boards of Directors listed on Exhibit A hereto.
 
 
 

--------------------------------------------------------------------------------

 
5.           Salary and Bonus.
 
   (a)            For purposes of this Agreement, the “Initial Fiscal Year” will
mean the period commencing on April 1, 2014 and ending on March 31, 2015.  A
“Fiscal Year” will mean the Initial Fiscal Year and any other fiscal year of the
Company during the Term of the Agreement.
 
(b)           During the Initial Fiscal Year, the Company will pay the Executive
a base salary at an annual rate of $650,000.  During the Term of this Agreement,
within 90 days following the end of each Fiscal Year, the Board (or the
Compensation Committee of the Board (the “Compensation Committee”)) will, in
good faith, review the Executive’s annual base salary and may increase (but not
decrease) such amount as it may deem advisable (such annual rate of salary, as
the same may be increased, the “Base Salary”).  The Base Salary will be payable
to the Executive in substantially equal installments in accordance with the
Company’s normal payroll practices.
 
(c)           During each Fiscal Year, the Executive will be eligible for a
target cash bonus opportunity of 100% of then-current Base Salary and a maximum
cash bonus opportunity of 200% of then-current Base Salary.  The Executive’s
entitlement to such cash bonus, if any, will be determined promptly by the
independent members of the Board (or by the Compensation Committee) based on the
terms of the executive bonus program then in effect, including the Board’s (or
the Compensation Committee’s) good faith determination as to whether
pre-determined performance targets of the Company have been achieved following a
review of the Company’s year-end audited financial statements.  All such
performance targets will be determined by the independent members of the Board
(or by the Compensation Committee) after consulting with Executive.  Payments
will be made in accordance with the terms of the relevant plan, or, if
different, in accordance with the terms of this Agreement.
 
(d)           Promptly following the date hereof, the Company will reimburse the
Executive for reasonable legal expenses up to an amount of $25,000 incurred by
him in connection with the drafting and negotiation of this Agreement.
 
6.           Long-Term Incentive Awards.
 
(a)           During the Term of this Agreement, within 90 days following the
end of each Fiscal Year, the independent members of the Board of Directors (or
the Compensation Committee) will in good faith consider the grant of long-term
equity incentive awards to the Executive.
 
(b)           Notwithstanding any provision to the contrary in any equity
incentive plan or related award agreement relating to any equity incentive award
granted to the Executive, solely with respect to the Executive (i) any
definition of competitive business activities (including “any activity which
competes with any activity of the Company and/or its subsidiaries and affiliated
companies” or acting “in competition with or acting against the interests of the
Company”) shall be deemed to be the activities that would result in a violation
of Section 12(b) hereof, (ii) the activities that would be deemed to constitute
“disclosing or misusing any confidential information or
 
 
2 

--------------------------------------------------------------------------------

 
 material concerning the Company” shall be deemed to be the activities that
would result in a violation of Section 7 of the Acxiom Corporation Associate
Agreement; (iii) the activities that would be deemed to constitute “any attempt,
directly or indirectly, to solicit the trade or business of any current or
prospective customer of the Company” shall be deemed to be the activities that
would result in a violation of Section 12(a)(i) hereof, (iv) the activities that
would be deemed to constitute “any attempt, directly or indirectly, to induce
any associate of the Company to be employed or perform services elsewhere” shall
be deemed to be the activities that would result in a violation of Section
12(a)(ii) hereof; and (v) any forfeiture provisions contained therein requiring
the payment of proceeds of equity gains to the Company shall refer solely to the
amount of after-tax proceeds actually received by the Executive.  In determining
after-tax proceeds in clause (v) of this Section 6(d), any tax deduction or loss
arising from such forfeiture will be taken into account.
 
(c)           The parties intend that any equity incentive awards contemplated
by this Section 6 and the payments and benefits provided thereunder be exempt
from or comply with the requirements of Section 409A of the Code to the maximum
extent possible, whether pursuant to the short-term deferral exception described
in Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options under Treasury Regulation Section 1.409A-1(b)(5), or
otherwise.  Notwithstanding any other provision of this Agreement or any other
plan or agreement to the contrary, all equity incentive awards contemplated by
this Section 6 shall be interpreted, operated, and administered in a manner
consistent with such intentions.
 
7.          Vacation, Holidays and Sick Leave; Life Insurance.  During the Term,
the Executive will be entitled to paid vacation in accordance with the Company’s
standard vacation accrual policies for its senior executive officers as may be
in effect from time to time; provided, that the Executive will during each
Fiscal Year be entitled to at least four (4) weeks of such vacation.  During the
Term, the Executive will also be entitled to participate in all applicable
Company employee benefits plans as may be in effect from time to time for the
Company’s senior executive officers.
 
8.          Business Expenses.  The Executive will be reimbursed for all
reasonable business expenses incurred by him in connection with his employment
following timely submission by the Executive of receipts and other documentation
in accordance with the Company’s normal expense reimbursement policies.
 
9.          Termination of Employment.  The Executive’s employment by the
Company pursuant to this Agreement will not be terminated before the end of the
Term hereof, except as set forth in this Section 9.
 
(a)            By Mutual Consent.  The Executive’s employment pursuant to this
Agreement may be terminated at any time by the mutual written agreement of the
Company and the Executive.
 
(b)            Death.  The Executive’s employment pursuant to this Agreement
will be terminated upon the death of the Executive, in which event the
Executive’s spouse or heirs will receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination (as defined in Section 9(j) hereof), (ii) any other unpaid benefits
(including death benefits) to which they are entitled under any plan, policy
 
 
3 

--------------------------------------------------------------------------------

 
or program of the Company applicable to the Executive as of the Date of
Termination, (iii) in the event the Date of Termination occurs after the
completion of any Fiscal Year, but prior to the date any cash bonus related to
such Fiscal Year has been determined or paid to the Executive, the amount of any
cash bonus related to such Fiscal Year ending before the Date of Termination
that the Executive would have otherwise been entitled to had Executive not
terminated, and (iv) the amount of any target cash bonus for the Fiscal Year in
which the Date of Termination occurs, pro-rated based on the portion of the
applicable Fiscal Year that the Executive worked for the Company.  The amounts
referred to in clauses (i) through (iii) above will be paid to the Executive
when the same would have been paid to the Executive (whether or not the Term
will have expired during such period), and the amount referred to in clause (iv)
will be paid to the Executive within sixty (60) days following the Date of
Termination.
 
(c)            Disability.  The Executive’s employment pursuant to this
Agreement may be terminated by delivery of written notice to the Executive by
the Company (a “Notice of Termination”) in the event that the Executive is
unable to perform the essential functions of his regular duties and
responsibilities, with or without reasonable accommodation, due to a Disability
that has lasted (or can reasonably be expected to last) for a period of ninety
(90) consecutive days, or for a total of ninety (90) days or more in any
consecutive one hundred and eighty (180) day period.  “Disability” means a
physical or mental impairment of Executive as certified in a written statement
from a licensed physician selected or approved in good faith by the Board (or
any committee of the Board comprised solely of independent directors).  If the
Executive’s employment is terminated pursuant to this Section 9(c), the
Executive will be entitled to receive (i) all Base Salary and benefits to be
paid or provided to the Executive under this Agreement through the Date of
Termination, (ii) any other unpaid benefits (including disability benefits) to
which he is otherwise entitled under any plan, policy or program of the Company
applicable to the Executive as of the Date of Termination, (iii) in the event
the Date of Termination occurs after the completion of any Fiscal Year, but
prior to the date any cash bonus related to such Fiscal Year has been determined
or paid to the Executive, the amount of any cash bonus related to such Fiscal
Year ending before the Date of Termination that the Executive would have
otherwise been entitled to had Executive not terminated, and (iv) the amount of
any target cash bonus for the Fiscal Year in which the Date of Termination
occurs, pro-rated based on the portion of the applicable Fiscal Year that the
Executive worked for the Company.  The amounts referred to in clauses (i)
through (iii) above will be paid to the Executive when the same would have been
paid to the Executive (whether or not the Term will have expired during such
period), and the amount referred to in clause (iv) will be paid to the Executive
within sixty (60) days following the Date of Termination.
 
(d)            By the Company for Cause.  The Executive’s employment pursuant to
this Agreement may be terminated by delivery of a Notice of Termination upon the
occurrence of any of the following events (each of which will constitute “Cause”
for termination):  (i) the willful failure by the Executive to substantially
perform his duties or follow the reasonable and lawful instructions of the
Board; provided, that the Executive will be allowed to cure such failure within
thirty (30) days of delivery to the Executive by the Company of written demand
for performance, which such written demand will specifically identify the manner
in which the Company believes he has not substantially performed his
duties;  (ii) the engaging by the Executive in intentional misconduct, or the
Executive’s gross negligence, that is materially injurious to the Company,
monetarily or otherwise; (iii) the conviction of, or pleading guilty or nolo
contendere to, any felony; or (iv) the Executive’s material breach of the
provisions of this Agreement (including, but not limited to, Section 12) or of
any material employment policy of the Company, which, if
 
 
4 

--------------------------------------------------------------------------------

 
curable, is not cured within thirty (30) days of delivery to the Executive by
the Company of written notice thereof, which such notice shall specify in
reasonable detail the manner in which the Company believes the Executive has
breached this Agreement.  If the Executive’s employment is terminated pursuant
to this Section 9(d), the Executive will be entitled to receive all Base Salary
and benefits to be paid or provided to the Executive under this Agreement
through the Date of Termination, any other unpaid benefits to which he is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination and no more.
 
(e)            By the Company Without Cause.  The Executive’s employment
pursuant to this Agreement may be terminated by the Company at any time without
Cause by delivery of a Notice of Termination.  If the Executive’s employment is
terminated pursuant to this Section 9(e), the Executive will be entitled to
receive (i) all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, (ii) in the event the Date
of Termination occurs after the completion of any Fiscal Year, but prior to the
date any cash bonus related to such Fiscal Year has been determined or paid to
the Executive, the amount of any cash bonus related to such Fiscal Year ending
before the Date of Termination that the Executive would have otherwise been
entitled to had Executive not terminated, (iii) a bonus payment based on the
extent to which the performance goals relating to such bonus are ultimately
achieved, pro-rated based on the portion of the Fiscal Year that the Executive
worked for the Company, and payable on the date when such bonus otherwise would
have been paid absent termination of employment, (iv) an amount equal to two
hundred percent (200%) of the sum of (A) the Executive’s Base Salary at the
then-current rate of Base Salary plus (B) his average annual cash bonus for the
two Fiscal Years preceding the Fiscal Year or termination, and (v) any other
unpaid benefits to which the Executive is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination.  The amounts referred to in clauses (i), (ii) and (iv) above will
be paid to the Executive immediately following the expiration of the Severance
Delay Period, in accordance with the Company’s normal payroll policies and
procedures.  Additionally, if the Executive’s employment is terminated pursuant
to this Section 9(e), notwithstanding anything contained in any equity plan or
grant documents, the Executive shall also receive solely with respect to
Performance Units:  (i) the number of Performance Units, if any, that were
earned during a completed performance period but remain unvested, multiplied by
a fraction, the numerator of which is the full number of calendar months that
elapsed between the beginning of the performance period and the Date of
Termination and the denominator of which is the number of months between the
beginning of the performance period and when the award would fully vest and no
longer be subject to forfeiture, payment for which shall be processed
immediately following the expiration of the Severance Delay Period; and (ii) the
number of Performance Units, if any, for performance periods that are ongoing as
of the Date of Termination and for which at least one year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the
 
 
5

--------------------------------------------------------------------------------

 
applicable grant documents and at the time the Executive would have received
payment had the Executive remained employed.  “Performance Unit” shall mean any
equity incentive awards (including, for the avoidance of doubt, performance
stock appreciation rights) granted by the Company to the Executive that are
earned based upon achievement of performance measures during a performance
period as defined by the accompanying grant documents.  As a condition to
receiving such payments, the Executive agrees to execute, deliver and not revoke
a general release in the form attached as Exhibit B prior to the expiration of
the Severance Delay Period.  “Severance Delay Period” shall mean the period
beginning on the Date of Termination and ending on the thirtieth day
thereafter.  Notwithstanding the foregoing, in the event that the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
(f)            By the Executive for Good Reason.  The Executive’s employment
pursuant to this Agreement may be terminated by the Executive by written notice
of his resignation (“Notice of Resignation”) delivered to the Company within
thirty (30) days of the occurrence of any of the following (each of which will
constitute “Good Reason” for resignation):  (1) a material reduction by the
Company in the Executive’s title or position, or a material reduction by the
Company in the Executive’s authority, duties or responsibilities (including,
without limitation, Executive no longer serving on the Company’s board of
directors or if he is not the Chief Executive Officer of the Company’s ultimate
parent entity following a Change in Control), or the assignment by the Company
to the Executive of any duties or responsibilities that are materially
inconsistent with such title, position, authority, duties or responsibilities,
(2) a reduction in Base Salary; or (3) any material breach of this Agreement by
the Company (collectively, a “Good Reason Event”); provided, that, if any Good
Reason Event is curable, the Company will be allowed to cure such Good Reason
Event within thirty (30) days of delivery to the Company by the Executive of his
Notice of Resignation, which such Notice of Resignation will specifically
identify the Good Reason Event which the Executive believes has occurred.  For
avoidance of doubt, “Good Reason” will exclude the death or Disability of the
Executive.  If the Company fails to cure the Good Reason Event within the thirty
(30) day cure period, then the Executive must terminate employment within thirty
(30) days thereafter.  If the Executive does not terminate employment during
such thirty (30) day period, then the Executive will be deemed to have waived
his right to terminate employment based upon such Good Reason Event and will not
receive any payments under this Section 9(f).  If the Executive resigns for Good
Reason pursuant to this Section 9(f), the Executive will be entitled to receive
(i) all Base Salary and benefits to be paid or provided to the Executive under
this Agreement through the Date of Termination, (ii) in the event the Date of
Termination occurs after the completion of any Fiscal Year, but prior to the
date any cash bonus related to such Fiscal Year has been determined or paid to
the Executive, the amount of any cash bonus related to such Fiscal Year ending
before the Date of Termination that the Executive would have otherwise been
entitled to had Executive not terminated, (iii) a bonus payment based on the
extent to which the performance goals relating to such bonus are ultimately
achieved, pro-rated based on the portion of the Fiscal Year that the Executive
worked for the Company, and payable on the date when such bonus otherwise would
have been paid absent termination of employment, (iv) an amount equal to two
hundred percent (200%) of the sum of (A) the Executive’s Base Salary at the
then-current rate of Base Salary plus (B) his average annual cash bonus for the
two Fiscal Years preceding the Fiscal Year or termination, and (v) any other
unpaid benefits to which the Executive is otherwise entitled under any plan,
policy or program of the Company applicable to the Executive as of the Date of
Termination.  The amounts referred to in clauses (i), (ii) and (iv) above will
be paid to the Executive immediately following the expiration of the Severance
Delay Period in
 
 
6

--------------------------------------------------------------------------------

 
accordance with the Company’s normal payroll policies and
procedures.  Additionally, if the Executive resigns for Good Reason pursuant to
this Section 9(f), notwithstanding anything contained in any equity plan or
grant documents, the Executive shall also receive solely with respect to
Performance Units:  (x) the number of Performance Units, if any, that were
earned during a completed performance period but remain unvested, multiplied by
a fraction, the numerator of which is the full number of calendar months that
elapsed between the beginning of the performance period and the Date of
Termination and the denominator of which is the number of months between the
beginning of the performance period and when the award would fully vest and no
longer be subject to forfeiture, payment for which shall be processed
immediately following the expiration of the Severance Delay Period; and (y) the
number of Performance Units, if any, for performance periods that are ongoing as
of the Date of Termination and for which at least one year of the performance
period has elapsed as of the Date of Termination, multiplied by a fraction, the
numerator of which is the full number of calendar months that elapsed between
the beginning of the performance period and the Date of Termination and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture, with the settlement of such performance units to occur after the
completion of the applicable performance period based upon the Company’s actual
performance as determined following the completion of the applicable performance
periods in accordance with the terms of the Performance Unit grant documents and
with payment to be made as soon as administratively practicable after the end of
the performance period stated in the applicable grant documents and at the time
the Executive would have received payment had the Executive remained
employed.  As a condition to receiving such payments, the Executive agrees to
execute, deliver and not revoke a general release in the form attached as
Exhibit B prior to the expiration of the Severance Delay
Period.  Notwithstanding the foregoing, in the event that the Executive’s
“separation from service” (as such term is defined under Treasury Regulation
1.409A-1(h)) occurs in connection with an exit incentive program or other
employment termination program offered to a group or class of employees, as
defined under the Older Worker Benefit Protection Act, 29 U.S.C. Section 626,
the Severance Delay Period shall mean the period beginning on the Date of
Termination and ending on the sixtieth day thereafter.
 
(g)           Non-Renewal by the Company.  The Executive’s employment may be
involuntarily terminated at the end of the Term by the Company by delivery of a
Notice of Non-Renewal consistent with the provisions of Sections 2(b) and
18.  If the Executive’s employment is involuntarily terminated as described in
the preceding sentence, this shall be treated as a termination by the Company
without Cause, and the provisions of Section 9(e) shall apply.
 
(h)           By the Executive Without Good Reason.  The Executive’s employment
pursuant to this Agreement may be terminated by the Executive at any time by
delivery of a Notice of Resignation to the Company.  If the Executive’s
employment is terminated pursuant to this Section 9(h), the Executive will
receive all Base Salary and benefits to be paid or provided to the Executive
under this Agreement through the Date of Termination, any other unpaid benefits
to which the Executive is otherwise entitled under any plan, policy or program
of the Company applicable to the Executive as of the Date of Termination
(including, without limitation, in the event the Date of Termination occurs
after the completion of any Fiscal Year, but prior to the date any cash bonus
related to such Fiscal Year has been determined or paid to the Executive, the
amount of any cash bonus related to such Fiscal Year ending before the Date of
Termination that the Executive would have otherwise been entitled to had
Executive not terminated) and no more.
 
 
7

--------------------------------------------------------------------------------

 
(i)           Following a Change in Control.
 
(i)           If within twenty-four (24) months following a Change in Control,
the Executive is (x) terminated without Cause by delivery of a Notice of
Termination, or (y) resigns for Good Reason (as defined and qualified in Section
9(f) above) by delivery of a Notice of Resignation, then the Executive will be
entitled to receive (i) all Base Salary and benefits to be paid or provided to
the Executive under this Agreement through the Date of Termination, (ii) in the
event the Date of Termination occurs after the completion of any Fiscal Year,
but prior to the date any cash bonus related to such Fiscal Year has been
determined or paid to the Executive, the amount of any cash bonus related to
such Fiscal Year ending before the Date of Termination that the Executive would
have otherwise been entitled to had Executive not terminated, (iii) a bonus
payment based on the extent to which the performance goals relating to such
bonus are ultimately achieved, pro-rated based on the portion of the Fiscal Year
that the Executive worked for the Company, and payable on the date when such
bonus otherwise would have been paid absent termination of employment, (iv) an
amount equal to three hundred percent (300%) of the sum of (A) Executive’s Base
Salary at the then-current rate of Base Salary plus (B) his average annual cash
bonus for the two Fiscal Years preceding the Fiscal Year or termination, (v)
notwithstanding anything to the contrary in any equity incentive plan or
agreement or the related award agreements, all options, restricted stock awards,
restricted stock unit awards and any other equity awards (other than any
Performance Units), which are then outstanding, to the extent not then vested,
shall vest, and (vi) any other unpaid benefits to which the Executive is
otherwise entitled under any plan, policy or program of the Company applicable
to the Executive as of the Date of Termination.  The amounts referred to in
clauses (i) through (vi) above will collectively be referred to as the “Change
in Control Severance Amount.”  The Change in Control Severance Amounts described
in clauses (i), (ii) and (iv) will be paid to the Executive in a lump sum
immediately following the expiration of the Severance Delay Period.  The
Executive agrees to execute, deliver and not revoke a general release in the
form attached as Exhibit B prior to the expiration of the Severance Delay
Period.  Payments pursuant to this Section 9(i) will be made in lieu of, and not
in addition to, any payment pursuant to any other paragraph of this Section 9.
 
(ii)           Upon the consummation of a Change in Control, whether or not the
Executive’s employment is terminated, the Executive shall earn and become 100%
vested in a prorated portion of any Performance Units for performance periods
that are ongoing as of the Change in Control and for which at least one year of
the performance period has elapsed as of the Change in Control as calculated
pursuant to the following sentence, notwithstanding anything contrary in any
equity incentive plan or agreement, including without limitation, the plan
document or the related award agreements and grant documents.  The amount of the
prorated Performance Units will be determined in accordance with the terms of
the Performance Unit grant documents based upon the Company’s performance as of
the date of the Change in Control as if the performance period had been
completed, and then multiplied by a fraction, the numerator of which is the full
number of calendar months that have elapsed since the beginning of the
performance period and the denominator of which is the number of months between
the beginning of the performance period and when the award would fully vest and
no longer be subject to forfeiture.  Additionally, in the event of a Change in
Control, whether or not the Executive’s employment is terminated, the Executive
shall become 100% vested in a prorated portion of Performance Units that were
earned during a completed performance period but remain unvested as calculated
pursuant to the following sentence,
 
 
8

--------------------------------------------------------------------------------

 
notwithstanding anything to the contrary in any equity incentive plan or
agreement, including without limitation, the plan document or the related award
agreements and grant documents.  The amount of prorated Performance Units will
be determined based upon the number of Performance Units, if any, that were
earned during the completed performance period but remain unvested, and then
multiplied by a fraction, the numerator of which is the full number of calendar
months that have elapsed since the beginning of the performance period and the
denominator of which is the number of months between the beginning of the
performance period and when the award would fully vest and no longer be subject
to forfeiture.
 
(iii)           In the event Executive is terminated without Cause, or resigns
for Good Reason, following the public announcement of a Board-approved agreement
to effect a Change in Control but prior to the consummation of such Change in
Control, then in addition to those payments made pursuant to Sections 9(e) or
(f), as applicable, Executive shall be entitled to certain additional payments
pursuant to this Section 9(i)(iii) in the event such publicly announced Change
in Control is consummated (or if such publicly announced Change in Control is
terminated by the Board to accept a superior proposal, if such superior proposal
constituting a Change in Control is consummated).  In such case, (i) the
Executive shall be entitled to receive an amount equal to one hundred percent
100% of the sum of (A) the Executive’s Base Salary at the rate of Base Salary in
effect on the Executive’s Date of Termination plus (B) his average annual cash
bonus for the two Fiscal Years preceding the Fiscal Year or termination; (ii)
with respect to any unvested equity awards (other than Performance Units) that
Executive forfeited upon his termination of employment (without receiving
payment therefor) but that would have vested on or prior to Executive’s
termination with Good Reason following a Change in Control had Executive
remained employed with the Company until the Change in Control (such equity,
“Unvested Equity”), Executive shall be entitled to receive a payment in an
amount equal to the value of such Unvested Equity, calculated with reference to
the value of the Company’s common stock implied by the Change in Control price
of such stock; and (iii) with respect to any Performance Units held by Executive
at the Date of Termination (and not previously forfeited), a payment in an
amount equal to the difference between the amount that would have been paid on
account of such Performance Units pursuant to Section 9(i)(ii) had Executive
remained employed with the Company until the date of a Change in Control and the
amount that has actually been paid on account of such Performance Units as of
the date of the Change in Control pursuant to Section 9(e) or 9(f), as
applicable.  The additional payments set forth in subsections (i) to (iii) of
this Section 9(i)(iii) shall be paid in a lump sum on the later of (x) the
expiration of the original Severance Delay Period applicable to Executive’s
actual termination, or (y) contemporaneously with the closing of the Change in
Control (or as soon as administratively practicable thereafter).  For the
avoidance of doubt, a payment shall be made under this Section 9(i)(iii) only as
a result of a Change in Control described in Section 9(k)(iii) and shall not
include a “Non-Qualifying Transaction.”
 
(j)           Date of Termination.  The Executive’s Date of Termination will be
(i) if the Executive’s employment is terminated pursuant to Section 9(b), the
date of his death, (ii) if the Executive’s employment is terminated pursuant to
Section 9(c), Section 9(d) or Section 9(e), the date on which a Notice of
Termination is given, (iii) if the Executive’s employment is terminated pursuant
to Section 9(f), the later of the date specified in the Notice of Resignation or
the date on which Executive actually terminates employment following the
expiration of the cure period set forth in Section 9(f), or such earlier date as
the Company shall determine, (iv) if the Executive’s employment
 
 
9

--------------------------------------------------------------------------------

 
is terminated pursuant to Section 9(g), the date that is the last day of the
then-current Term, (v) if the Executive’s employment is terminated pursuant to
Section 9(h), the date specified in the Notice of Resignation or such earlier
date as the Company shall determine (provided that the Executive will deliver
such Notice of Resignation to the Company not less than thirty (30) days before
the Date of Termination specified therein) and (vi) if the Executive’s
employment is terminated pursuant to Section 9(i), the date specified in the
Notice of Termination or the Notice of Resignation, as applicable, or such
earlier date as the Company shall determine.
 
(k)           For the purposes of this Agreement, a “Change in Control” will
mean any of the following events:
 
(i)           An acquisition of any securities of the Company entitled to vote
generally in the election of directors (the “Voting Securities”) by any “person”
(as the term person is used for purposes of Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the “1934 Act”)) immediately after
which such person has “Beneficial Ownership” (within the meaning of Rule 13d-3
promulgated under the 1934 Act) of thirty percent (30%) or more of the combined
voting power of the then outstanding Voting Securities; provided, however, that
in determining whether a Change in Control has occurred, Voting Securities that
are acquired in a “Non-Control Acquisition” (as hereinafter defined) will not
constitute an acquisition that would cause a Change in Control.  A “Non-Control
Acquisition” will mean (i) an acquisition by an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Company or (B) any
corporation or other person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), (ii) any acquisition by or directly from the Company
or any Subsidiary, or (iii) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in Section 9(j)(iii) below);
 
(ii)           The individuals who, on the Effective Date, constitute the Board
of Directors of the Company (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of such board, provided, that, any person
becoming a director after the Effective Date and whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board of Directors will be an Incumbent Director;
provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to the election or removal of directors (“Election Contest”) or
other actual or threatened solicitation of proxies or consents by or on behalf
of any “person” (such term for purposes of this definition being as defined in
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) and 14(d)(2) of
the 1934 Act) other than the Board of Directors (“Proxy Contest”), including by
reason of any agreement intended to avoid or settle any Election Contest or
Proxy Contest, will be deemed an Incumbent Director; or
 
(iii)           Consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation (an “Acquisition”), unless immediately
following such Reorganization, Sale or Acquisition:
 
(A)            The stockholders of the Company immediately before such
Reorganization, Sale or Acquisition, beneficially own, directly or indirectly,
immediately following such Reorganization, Sale or Acquisition, more than fifty
percent (50%) of the combined voting power of the outstanding Voting Securities
of the Company resulting from such Reorganization, Sale or Acquisition
(including, without limitation, a corporation
 
 
10

--------------------------------------------------------------------------------

 
which as a result of such transaction owns the Company or all or substantially
all of the Company’s assets or stock either directly or through one or more
subsidiaries, the “Surviving Corporation”) in substantially the same proportion
as their ownership of the Voting Securities immediately before such
Reorganization, Sale or Acquisition;
 
(B)            The individuals who were members of the Incumbent Board
immediately before the execution of the agreement providing for such
Reorganization, Sale or Acquisition constitute at least a majority of the
members of the board of directors of the Surviving Corporation; and
 
(C)            No person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Subsidiary, or any person who, immediately
before such Reorganization, Sale or Acquisition, had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Voting Securities), has
Beneficial Ownership of thirty percent (30%) or more of the combined voting
power of the Surviving Corporation’s then outstanding Voting Securities;
 
Any Reorganization, Sale or Acquisition which satisfies all of the criteria
specified in subparts (A), (B) and (C) of this Section 9(j) above will be deemed
to be a “Non-Qualifying Transaction.”
 
Notwithstanding the foregoing, a “Change in Control” will not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the outstanding Voting Securities of the
Company as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increased the
proportional number of shares Beneficially Owned by the Subject Person.
 
(iv)           Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, to the extent that (i) any payment under this
Agreement is payable solely upon or following the occurrence of a Change in
Control and (ii) such payment is treated as “deferred compensation” for purposes
of Section 409A of the Code, a Change in Control shall mean a “change in the
ownership of the Company,” a “change in the effective control of the Company,”
or a “change in the ownership of a substantial portion of the assets of the
Company” as such terms are defined in Section 1.409A-3(i)(5) of the Treasury
Regulations.
 
(1)           Delay of Payment Required by Section 409A of the Code.  It is
intended that (i) each payment or installment of payments provided under this
Agreement will be a separate “payment” for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and (ii) that the
payments will satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A of the Code, including those provided under Treasury
Regulations 1.409A-1(b)(4) (regarding short-term deferrals), 1.409A-1(b)(9)(iii)
(regarding the two-times, two-year exception), and 1.409A-1(b)(9)(v) (regarding
reimbursements and other separation pay).  Notwithstanding anything to the
contrary in this Agreement, if (i) on the date the Executive’s employment with
the Company terminates or at such other time that is relevant under Section 409A
of the Code, the Company determines that the Executive is a “specified employee”
(as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the
Company and (ii) the Company determines that any payments to be provided to the
Executive
 
 
11

--------------------------------------------------------------------------------

 
pursuant to this Agreement are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A of the Code if provided at the time otherwise required under this
Agreement, then such payments will be delayed until the date that is six (6)
months after the date of the Executive’s “separation from service” (as such term
is defined under Treasury Regulation 1.409A-1(h)) with the Company or, if
earlier, the date of the Executive’s death.  Any payments delayed pursuant to
this Section 9(1) will be made in a lump sum on the first day of the seventh
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)) or, if earlier, the date of the
Executive’s death and any remaining payments required to be made under this
Agreement will be paid upon the schedule otherwise applicable to such payments
under the Agreement.
 
10.          Representations.
 
(a)           The Company represents and warrants that this Agreement has been
authorized by all necessary corporate action of the Company and is a valid and
binding agreement of the Company enforceable against it in accordance with its
terms.
 
(b)           The Executive represents and warrants that he is not a party to
any agreement or instrument which would prevent him from entering into or
performing his duties in any way under this Agreement.
 
11.          Assignment; Binding Agreement.  This Agreement is a personal
contract and the rights and interests of the Executive hereunder may not be
sold, transferred, assigned, pledged, encumbered, or hypothecated by him, except
as otherwise expressly permitted by the provisions of this Agreement.  This
Agreement will inure to the benefit of and be enforceable by the Executive and
his personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees arid legatees.  If the Executive should die while
any amount would still be payable to him hereunder had the Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to his devisee, legatee or other
designee or, if there is no such designee, to his estate.
 
12.          Confidentiality; Non-Solicitation; Non-Competition.
 
(a)         Non-Solicitation.
 
(i)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 includes confidential data pertaining
to current and prospective customers of the Company, that such data is a
valuable and unique asset of the Company’s business and that the success or
failure of the Company’s specialized business is dependent in large part upon
the Company’s ability to establish and maintain close and continuing personal
contacts and working relationships with such customers, and to develop proposals
which are specifically designed to meet the requirements of such
customers.  Therefore, the Executive agrees that during the Term of this
Agreement, and for a period of one (1) year after the Date of Termination, he
will not, except on behalf of the Company or with the Company’s express written
consent, solicit, either directly or indirectly, on his own behalf or on behalf
of any other person or entity, any customers or targeted potential customers
with whom he had contact before the Date of Termination to take any action which
could reasonably be expected to adversely affect the Company.
 
 
12

--------------------------------------------------------------------------------

 
(ii)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective employees and agents of the Company, and
the Executive further agrees that during the Term of this Agreement, and for a
period of one (1) year after the Date of Termination, the Executive will not
directly or indirectly solicit, induce or attempt to induce, on his own behalf
or on behalf of any other person or entity, the services of any person who is an
employee of the Company or solicit any of the Company’s employees, consultants
or agents to terminate their employment or agency with the Company or take any
other actions which would otherwise cause the Company’s employees, consultants
or agents to violate any Company policy, program or plan.
 
(iii)           The Executive specifically acknowledges that the Confidential
Information described in this Section 12 also includes confidential data
pertaining to current and prospective vendors and suppliers of the Company, and
the Executive agrees that during the Term of this Agreement, and for a period of
one (1) year after the Date of Termination, the Executive will not directly or
indirectly solicit, on his own behalf or on behalf of any other person or
entity, any vendor or supplier of the Company for the purpose of terminating or
changing (in an adverse manner) such vendor’s or supplier’s relationship or
agency with the Company.
 
(iv)           For purposes of this Section 12(a), references to the Company
mean the Company or any existing or future subsidiary of the Company and any
other entities that directly or indirectly, through one or more intermediaries,
control, are controlled by or are under common control with the Company.
 
(b)           Non-Competition.  The Executive covenants and agrees that during
the Term of this Agreement, and for a period of one (1) year after the Date of
Termination, he will not engage in or carry on, directly or indirectly, as an
individual, principal, owner, employee, agent, associate, consultant, director
or in any other capacity, a business competitive with that conducted by the
Company at the Date of Termination (including any businesses in active
development by the Company as of the Date of Termination).  To “engage in or
carry on” will mean to have ownership in such business (excluding ownership of
up to $250,000 of the outstanding shares of a publicly-traded company) or to
consult, work in, direct or have responsibility for any area of such business,
including but not limited to the following areas:  operations, technology
strategy, sales, marketing, product planning, research, design or development.
 
(c)           The parties intend that each of the covenants contained in this
Section 12 will be construed as a series of separate covenants, one for each
state of the United States, each county of each state of the United States, and
each foreign jurisdiction in which the Company does business or is preparing to
do business.  Except for geographic coverage, each such separate covenant will
be deemed identical in terms to the covenant contained in the preceding
subsections of this Section 12.  If, in any judicial proceeding, a court will
refuse to enforce any of the separate covenants (or any part thereof) deemed
included in those subsections, then such unenforceable covenant (or such part)
will be deemed eliminated from this Agreement for the purpose of those
proceedings to the extent necessary to permit the remaining separate covenants
(or portions thereof) to be enforced.  In the event that the provisions of this
Section 12 should ever be deemed to exceed the time or geographic limitations,
or the scope of this covenant is ever deemed to exceed that which is permitted
by applicable law, then such
 
 
13

--------------------------------------------------------------------------------

 
provisions will be reformed to the maximum time, geographic limitations or
scope, as the case may be, permitted by applicable law.  The unenforceability of
any covenant in this Section 12 will not preclude the enforcement of any other
of said covenants or provisions of any other obligation of the Executive or the
Company hereunder, and the existence of any claim or cause of action by the
Executive or the Company against the other, whether predicated on the Agreement
or otherwise, will not constitute a defense to the enforcement by the Company of
any of said covenants.
 
13.          Ownership of Developments; Trade Secrets of Others.  All
copyrights, patents, trade secrets, or other intellectual property rights
associated with any idea, concepts, techniques, inventions, processes, or works
of authorship developed or created by the Executive during the course of his
work for the Company or its clients, including with respect to the services to
be provided hereunder (collectively, the “Work Product”), will belong
exclusively to the Company and will, to the extent possible, be considered a
work made by the Executive for hire for the Company within the meaning of Title
17 of the United States Code.  To the extent the Work Product may not be
considered work made by the Executive for hire for the Company, the Executive
agrees to assign, and automatically assign at the time of creation of the Work
Product, without any requirement of further consideration, any right, title, or
interest the Executive may have in such Work Product.  Upon the request of the
Company, the Executive will take further actions, including execution and
delivery of instruments of conveyance, as may be appropriate to give full and
proper effect to such assignment.  The Executive represents that he is not bound
by, and covenants that he will not enter into, any agreements, either written or
oral, which are in conflict with this Agreement.  For purposes of this Section
13, the references to the Company mean the Company or any existing or future
subsidiary of the Company and any other entities that directly or indirectly,
through one or more intermediaries, control, are controlled by or are under
common control with the Company.
 
14.          Company Remedies. The Executive acknowledges and agrees that the
restrictions and covenants contained in this Agreement are reasonable and
necessary to protect the legitimate interests of the Company and that the
services to be rendered by him hereunder are of a special, unique and
extraordinary character.  To that end, in the event of any breach by the
Executive of Section 12 or Section 13 hereof, the Executive agrees that the
Company would be entitled to injunctive relief, which entails that (i) it would
be difficult to replace the Executive’s services; (ii) the Company would suffer
irreparable harm that would not be adequately compensated by monetary damages
and (iii) the remedy at law for any breach of any of the provisions of Section
12 or Section 13 may be inadequate.  The Executive further acknowledges that
legal counsel of his choosing has reviewed this Agreement, that the Executive
has consulted with such counsel, and that he agrees to the terms herein without
reservation.  Accordingly, the Executive specifically agrees that the Company
will be entitled, in addition to any remedy at law or in equity, and to the
extent consistent with Section 409A of the Code, to (i) retain any and all
payments not yet paid to him under this Agreement in the event of any material
breach by him of his covenants under Sections 12 and 13 hereunder, (ii) in the
event of such material breach, seek monetary damages and (iii) obtain
preliminary and permanent injunctive relief and specific performance for any
actual or threatened violation of Section 12 or Section 13 of this
Agreement.  This provision with respect to injunctive relief will not, however,
diminish the right to claim and recover damages, or to seek and obtain any other
relief available to it at law or in equity, in addition to injunctive relief.
 
 
14

--------------------------------------------------------------------------------

 
15.          Parachute Payments. Any provision of the Agreement to the contrary
notwithstanding, if any payments or benefits the Executive would receive from
the Company pursuant to the Agreement or otherwise (collectively, the
“Payments”) would, either separately or in the aggregate, (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this sentence, be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Payments will be equal to the Reduced
Amount (defined below), The “Reduced Amount” will be either (1) an amount equal
to the largest portion of the Payments that would result in no portion of any of
the Payments (after reduction) being subject to the Excise Tax or (2) the entire
amount of the Payments, whichever amount after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate, net of the
maximum reduction in federal income taxes which could be obtained from a
deduction of such state and local taxes), results in the Executive’s receipt, on
an after-tax basis, of the greatest amount of the Payments.  If a reduction in
the Payments is to be made so that the amount of the Payments equals the Reduced
Amount, (x) the Payments will be paid only to the extent permitted under the
Reduced Amount alternative, and the Executive will have no rights to additional
payments and/or benefits constituting the Payments, and (y) reduction in
payments and/or benefits will occur in the following order and in a manner
intended to comply with Section 409A of the Code (as determined by the
Company):  (1) reduction or elimination of cash severance benefits that are
subject to Section 409A of the Code; (2) reduction or elimination of cash
severance benefits that are not subject to Section 409A of the Code; (3)
cancellation or elimination of accelerated vesting of equity awards (other than
stock options); (4) cancellation of accelerated vesting of stock options; (5)
reduction or elimination of any remaining Payments that are subject to Section
409A of the Code; and (6) reduction or elimination of any remaining Payments
that are not subject to Section 409A of the Code.  In the event that
acceleration of vesting of equity award compensation is to be reduced or
eliminated, such acceleration of vesting will be cancelled in the reverse order
of the date of grant of the Executive’s equity awards.  In no event will the
Company or any stockholder be liable to the Executive for any amounts not paid
as a result of the operation of this Section 15.  All computations and
determinations called for by this Section 15 shall be made by tax counsel or a
nationally recognized accounting firm appointed by the Company (the “Tax
Advisor”).  If the Tax Advisor so engaged by the Company is serving as
accountant or auditor for the acquirer, the Company will appoint another Tax
Advisor to make the determinations required hereunder.  The Company will bear
all expenses with respect to the determinations by the Tax Advisor required to
be made hereunder.  The Tax Advisor engaged to make the determinations hereunder
will provide its preliminary calculations, together with detailed supporting
documentation, to the Company and the Executive within fifteen (15) days before
the consummation of the Change in Control (if requested at that time by the
Company or the Executive) or such other reasonable time as requested by the
Company or the Executive.  No portion of the Payments shall be taken into
account which in the opinion of the Tax Advisor does not constitute a “parachute
payment” within the meaning of Code Section 280G(b)(2), including by reason of
Code Section 280G(b)(4)(A).  The Executive shall have the right to review and
submit such calculation and supporting documentation to his own tax consultant
for review.  If the Executive’s tax consultant disagrees with such calculations
and such objection is submitted to the Tax Advisor in writing in reasonable
detail within five (5) business days of the provision of the preliminary
calculation, the Tax Advisor shall be obligated to consider any issues raised by
the Executive’s tax consultant in good faith before making any final
determination hereunder.  Any good faith determinations of the Tax Advisor made
hereunder will be final, binding and conclusive upon the Company and the
Executive.
 
 
15

--------------------------------------------------------------------------------

 
16.          Entire Agreement.  This Agreement and the equity incentive plans
and agreements referenced herein contain all the understandings between the
parties hereto pertaining to the matters referred to herein, and supersede any
other undertakings and agreements, whether oral or in writing, previously
entered into by them with respect thereto, including the employment agreement
between the parties effective July 26, 2011.  To the extent that any term or
provision of any other document or agreement executed by the Executive with or
for the Company during the Term of this Agreement, including, without
limitation, Sections 4, 8, 9, 10 and 12 of the Acxiom Corporation Associate
Agreement, conflicts or is inconsistent with this Agreement, the terms and
conditions of this Agreement shall prevail and supersede such inconsistent or
conflicting term or provision, except to the extent, if any, expressly provided
otherwise in such other document or agreement with specific reference to this
Agreement (it being understood that the Executive’s obligations under Sections
4, 9, and 10 of the Acxiom Corporation Associate Agreement are superseded in
whole by the Executive’s obligations under this Agreement).  The Executive
represents that, in executing this Agreement, he does not rely and has not
relied upon any representation or statement not set forth herein made by the
Company with regard to the subject matter or effect of this Agreement or
otherwise and that the Executive has been represented by counsel selected by the
Executive.
 
17.          Amendment, Modification or Waiver.  No provision of this Agreement
may be amended or waived, unless such amendment or waiver is agreed to in
writing, signed by the Executive and by a duly authorized officer of the
Company.  No waiver by any party hereto of any breach by another party hereto of
any condition Or provision of this Agreement to be performed by such other party
will be deemed a waiver of a similar or dissimilar condition or provision at the
same time, any prior time or any subsequent time.
 
18.          Notices. Any notice to be given hereunder will be in writing and
will be deemed given when delivered personally, sent by courier or registered or
certified mail, postage prepaid, return receipt requested, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice hereunder in writing.  Any notice to be given
hereunder other than to the Company may also be sent by email, provided that if
the copies of such notices required hereunder are sent by email, notices to such
persons shall be also be delivered personally or by mail as set forth herein:
 
To the Executive at:
Scott E. Howe 
 
 
Phone:  (206) 618-5819
E-mail:  scotthowe@live.com
 
 
With a copy to:
David McShea
Perkins Coie LLP
1201 Third Avenue, 48th Floor
Seattle, WA 98101-3099
Phone:  (206) 359-8000
Email:  DMcShea@perkinscoie.com
 
 
To the Company at:
Acxiom Corporation
601 East Third Street
Little Rock, AR 72201
Attention:  Senior Vice President – Legal
 
 

 
 
16

--------------------------------------------------------------------------------

 
With a copy to:
Brian W. Berglund
Bryan Cave LLP
1700 Lincoln Street, Suite 4100
Denver, CO 80203-4541
Phone:  (303) 866-00264
Email:  bwberglund@bryancave.com
 
       

Any notice delivered personally or by courier under this Section 18 will be
deemed given on the date delivered and any notice sent by email, or registered
or certified mail, postage prepaid, return receipt requested, will be deemed
given on the date transmitted by email, or five days after post-marked if sent
by U.S. mail.
 
19.           Severability.  If any provision of this Agreement or the
application of any such provision to any party or circumstances will be
determined by any court of competent jurisdiction to be invalid and
unenforceable to any extent, the remainder of this Agreement or the application
of such provision to such person or circumstances other than those to which it
is so determined to be invalid and unenforceable, will not be affected thereby,
and each provision hereof will be validated and will be enforced to the fullest
extent permitted by law.
 
20.           Governing Law.  This Agreement will be governed by and construed
under the internal laws of the State of Delaware, without regard to its conflict
of laws principles.
 
21.           Jurisdiction and Venue.  This Agreement will be deemed performable
by all parties in, and venue will exclusively be in the state or federal courts
located in the State of Delaware.  The Executive and the Company hereby consent
to the personal jurisdiction of these courts and waive any objections that such
venue is objectionable or improper.
 
22.           Headings.  All descriptive headings of sections and paragraphs in
this Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.
 
23.           Withholding.  All payments to the Executive under this Agreement
will be reduced by all applicable withholding required by federal, state or
local law.
 
24.           Counterparts.  This Agreement may be executed in counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.
 
25.           409A.
 
(a)           Notwithstanding any other provision to the contrary, a termination
of employment shall not be deemed to have occurred for purposes of any provision
of this Agreement providing for the payment of “deferred compensation” (as such
term is defined in Section 409A of the Code and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A of the Code and Section 1.409A-1(h) of the Treasury
Regulations and, for purposes of any such provision of this Agreement,
references to a “separation,” “termination,” “termination of employment” or like
terms shall mean “separation from service.”
 
 
17

--------------------------------------------------------------------------------

 
(b)           Notwithstanding any other provision to the contrary, in no event
shall any payment under this Agreement that constitutes “deferred compensation”
for purposes of Section 409A of the Code and the Treasury Regulations
promulgated thereunder be subject to offset by any other amount unless otherwise
permitted by Section 409A of the Code.
 
(c)           For the avoidance of doubt, any payment due under this Agreement
within a period following the Executive’s termination of employment or other
event, shall be made on a date during such period as determined by the Company
in its sole discretion.
 
(d)           It is intended that the Agreement, to the extent practicable,
comply and be interpreted in accordance with Section 409A of the Code, and the
Company shall, as necessary, adopt such conforming amendments as are necessary
to comply with Section 409A of the Code without reducing the benefits payable
hereunder without the express written consent of the Executive.
 
(e)           To the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which the Executive participates during the term
of Executive’s employment under this Agreement or thereafter provides for a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount eligible for reimbursement or payment under such plan or arrangement
in one calendar year may not affect the amount eligible for reimbursement or
payment in any other calendar year (except that a plan providing medical or
health benefits may impose a generally applicable limit on the amount that may
be reimbursed or paid), (ii) subject to any shorter time periods provided herein
or the applicable plans or arrangements, any reimbursement or payment of an
expense under such plan or arrangement must be made on or before the last day of
the calendar year following the calendar year in which the expense was incurred;
and (iii) any such reimbursement or payment may not be subject to liquidation or
exchange for another benefit, all in accordance with Section 1.409A-3(i)(1)(iv)
of the Treasury Regulations.
 
(f)           By accepting this Agreement, the Executive hereby agrees and
acknowledges that the Company does not make any representations with respect to
the application of Section 409A of the Code to any tax, economic or legal
consequences of any payments payable to the Executive hereunder.  Further, by
the acceptance of this Agreement, the Executive acknowledges that (i) the
Executive has obtained independent tax advice regarding the application of
Section 409A of the Code to the payments due to the Executive hereunder, (ii)
the Executive retains full responsibility for the potential application of
Section 409A of the Code to the tax and legal consequences of payments payable
to the Executive hereunder and (iii) the Company shall not indemnify or
otherwise compensate the Executive for any violation of Section 409A of the Code
that my occur in connection with this Agreement.
 
[Signature Page Follows]
 

 
18 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
effective as of date set forth above.
 
 


 

 
 ACXIOM CORPORATION
 
           By:      Name:      Title:          
 
EXECUTIVE
   
 
 
     Scott E. Howe  

 




                                                             
                                                              
                                                            












 


 
19

--------------------------------------------------------------------------------

 
 
 
 
 
 


 

               EXHIBIT A                     Current Boards of Directors  

 
 
Blue Nile
 
Health123
 


 
A-1

--------------------------------------------------------------------------------

 
 


EXHIBIT B
 
Form of General Release
 
This Release (this “Release”), dated as of _________, is made by and among Scott
E.  Howe (the “Executive”) and Acxiom Corporation and all of its subsidiaries
(collectively, the “Company”).
 
WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of ____________, 2011 (the “Agreement”);
 
WHEREAS, the Executive’s employment with the Company has been terminated in a
manner described in Section _____ of the Agreement;
 
WHEREAS, pursuant to Section ____ of the Agreement, it is a condition precedent
to the Company’s obligation to make the payments under Section _____, that the
Executive executes and delivers this Release.
 
             NOW THEREFORE, for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.           Executive Release.  The Executive, ON BEHALF OF HIMSELF, HIS
SPOUSE, ATTORNEYS, HEIRS, EXECUTORS, ADMINISTRATORS, AGENTS, ASSIGNS AND ANY
TRUSTS, PARTNERSHIPS AND OTHER ENTITIES UNDER HIS CONTROL AND ANY OTHER PERSON
CLAIMING BY, THROUGH OR UNDER THE EXECUTIVE (TOGETHER, THE “EXECUTIVE PARTIES”),
HEREBY GENERALLY RELEASES AND FOREVER DISCHARGES the Company, its respective
predecessors, successors and assigns and its respective past and present
stockholders, members, directors, officers, employees, agents, representatives,
principals, insurers and attorneys (together the “Company Parties”) from any and
all claims, demands, liabilities, suits, damages, losses, expenses, attorneys’
fees, obligations or causes of action, KNOWN OR UNKNOWN, CONTINGENT OR
NON-CONTINGENT of any kind and every nature whatsoever, and WHETHER OR NOT
ACCRUED OR MATURED, which any of them have or may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, OR
ANY OTHER MATTERS OR THINGS OCCURRING OR EXISTING AT ANY TIME PRIOR TO AND
INCLUDING THE EXECUTION DATE OF THIS RELEASE (including, but not limited to, any
claim against the Company Parties based on, relating to or arising under
wrongful discharge, breach of contract (whether oral or written), tort, fraud
(but excluding fraudulent inducement into signing this Release), defamation,
negligence, promissory estoppel, retaliatory discharge, Title VII of the Civil
Rights Act of 1964, as amended, any other civil or human rights law, the Age
Discrimination in Employment Act of 1967, Americans with Disabilities Act,
Section 409A of the Internal Revenue Code or 1986, as amended (the “Code”) or
any other applicable provisions of the Code, Employee Retirement Income Security
Act of 1974, as amended, or any other federal, state or local law relating to
employment or discrimination in employment) arising out of or relating to the
Executive’s employment by the Company or his services as an officer or employee
of the Company or any of its subsidiaries, or otherwise relating to the
termination of such employment or the Agreement (collectively, “Claims”);
provided, however, such general release will not limit or release the Company
Parties from their respective obligations (i) under the Agreement that expressly
survive termination of employment or by their terms are required to be or only
capable of being performed following the Date of Termination under the
Agreement, (ii) under the Company’s benefit plans and agreements that expressly
survive termination of employment, including without
 
 
B-1

--------------------------------------------------------------------------------

 
 
limitation the Company’s equity incentive plans, (iii) in respect of the
Executive’s services as an officer or director of the Company or any of its
subsidiaries, pursuant to any director and officer indemnification agreements or
insurance policies, or the certificates of incorporation or by-laws (or like
constitutive documents) of the Company or any of its subsidiaries [in effect as
of the date hereof or as provided by law] or [(iv) insert at the time of
termination a description of any other agreements with the Company that
expressly survive the Executive’s termination].  The Executive, ON BEHALF OF
HIMSELF AND THE EXECUTIVE PARTIES, hereby represents and warrants that no other
person or entity has initiated or, to the extent within his control, will
initiate any such proceeding on his or their behalf.
 
2.            Non-Disparagement.  The Executive agrees that, for a period of one
(1) year following the date hereof, the Executive shall not, in any
communications with the press or other media or any customer, client or supplier
of the Company or any of its subsidiaries, make any statement which disparages
or is derogatory of the Company or any of its subsidiaries or any of their
respective directors or senior officers; provided, however, that this Section 2
shall apply to the Executive only for so long as the Company, its subsidiaries
and their respective directors and senior officers refrain from making any such
communication which disparages or is derogatory of the Executive.
 
3.            Acknowledgement of Waiver of Claims under ADEA.  The Executive
acknowledges that he is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 and that this waiver and release is
knowing and voluntary.  The Executive acknowledges that the consideration given
for this waiver and release is in addition to anything of value to which the
Executive was already entitled.  The Executive further acknowledges that (a) he
has been advised that he should consult with an attorney prior to executing this
Release, (b) he has been given twenty-one (21) days within which to consider
this Release before executing it and (c) he has been given seven (7) days
following the execution of this Release to revoke this Release.
 
4.            Acknowledgment.  The parties hereto acknowledge that they
understand the terms of this Release and that they have executed this Release
knowingly and voluntarily.  The Executive acknowledges that, in consideration
for the covenants and releases contained herein, he will receive the payments as
described in Section ____of the Agreement, and that he would not receive such
payment without the execution of this Release.
 
5.            Severability.  All provisions of this Release are intended to be
severable.  In the event any provision or restriction contained herein is held
to be invalid or unenforceable in any respect, in whole or in part, such finding
shall in no way affect the validity or enforceability of any other provision of
this Release.  The parties hereto further agree that any such invalid or
unenforceable provision shall be deemed modified so that it shall be enforced to
the greatest extent permissible under law, and to the extent that any court or
arbitrator of competent jurisdiction determines any restriction herein to be
unreasonable in any respect, such court or arbitrator may limit this Release to
render it reasonable in the light of the circumstances in which it was entered
into and specifically enforce this Release as limited.
 
 
B-2

--------------------------------------------------------------------------------

 
6.            Specific Performance.  If a court of competent jurisdiction
determines that the Executive has breached or failed to perform any part of this
Release, the Executive agrees that the Company will be entitled to seek
injunctive relief to enforce this Release.
 
7.            Governing Law.  This Release shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its conflict
of laws principles.
 
8.            Jurisdiction and Venue.  This Release will be deemed performable
by all parties in, and venue will exclusively be in the state and federal courts
located in, the State of Delaware.  The Executive hereby consents to the
personal jurisdiction of these courts and waives any objection that such venue
in objectionable or improper.
 
[Signature Page Follows]
 
 
B-3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Executive has hereunto set his hands, as of the day and
year first above written.
 


 

             Scott E. Howe, individually  

 


 
 
 

 
B-4 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
